DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.  
 
Allowable Subject Matter

3.	Claims 1-34 are allowed.

Examiner’s statement of reason of allowance

 4.	The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to a method for utilizing a scrambled keypad for inputting authentication information. The prior art of record fails to teach or fairly suggest neither singly nor in combination a method, and a system for utilizing a scrambled keypad for inputting authentication information, in the manner and combinations recited in independent claims 1, and 33, and having the uniquely distinct features of:
                      “generating, by a remote server, a plurality of images scrambled keypads; 
                       removing, by the remote server and from the plurality of images of scrambled keypads, any image that represents a scrambled keypad having at least one key in a same position as a respective key of the operable keypad to provide a remaining plurality of images;
                        selecting, by the remote server and from the remaining plurality of images, an image of a scrambled keypad;
                        sending, from the remote server and for delivery to the electronic device the image of the scrambled keypad;”.
           Claims 2-32, and 34 incorporate the allowable features recited above, through dependency, and are also allowed.
           The closest prior arts, Morris et al. (U.S. 2006/0037067 A1) disclose a method of secure data communication; Feinberg et al. (U.S. 2007/0073937 A1) disclose content-aware digital media storage device; DeLine et al. (U.S. 2008/0110981 A1) disclose projected user input device for a full dispenser; and White et al. (U.S. 8,453,207 B1) disclose a method for improving the security of secret authentication data during authentication transaction.  The cited prior art does not teach or suggest, alone or in combination,
                      “generating, by a remote server, a plurality of images scrambled keypads; 
                       removing, by the remote server and from the plurality of images of scrambled keypads, any image that represents a scrambled keypad having at least one key in a same position as a respective key of the operable keypad to provide a remaining plurality of images;
                        selecting, by the remote server and from the remaining plurality of images, an image of a scrambled keypad;
                        sending, from the remote server and for delivery to the electronic device the image of the scrambled keypad;”, in combination with the other claimed limitations.

Conclusion

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 


            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peiliang Pan/
Examiner, Art Unit 2492




 /TAE K KIM/ Primary Examiner, Art Unit 2492